DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (16/206,727) filed on 11/30/2018.
Claims 15-34 are pending.
Claims 1-14 are cancelled.
Claims 15 and 17 are amended.
Claims 21-34 are new.
Claims 15-34 will be examined.

Respond to Amendment
The 35 USC 112(b) rejection is withdrawn in view of applicant’s amendment.

Respond to Argument
Applicant’s arguments filed 01/20/2021 have been fully considered.
As an initial matter, the examiner notes that the Applicant amended the claimed limitations from previously recited “transmitting, by the update server, a second message indicating the one or more vehicle state conditions to a mobile computing device” to “transmitting, by the update server and in response to receiving the notification and the first message, a second message indicating the one or more vehicle state conditions and the notification to a mobile computing device” into claim 15.
Accordingly, Applicant’s amendment necessitated the new ground(s) of rejection as being presented in details below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-16, 20-25 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over of Craig Edward Esler. (US Pub. No. 2013/0124009) and in view of Derek Lane Lewis (US Pub. No. 2016/0366247).

a method of causing an over-the-air updater device of a vehicle to initiate a software update, the method comprising:
receiving, by an update server, a notification from the over-the-air updater device that a software update has been downloaded [Esler, par. 0026 wherein the remote server implemented vehicle database enables a device independent vehicle configuration management system…a user can obtain the saved configuration data from the vehicle database in the server and continue the configuration process in his vehicle using this mobile phone];  
receiving, by the update server, a first message indicating one or more vehicle state conditions from the over-the-air updater device [Esler, par. 0034 wherein the control module can provide information as to the vehicle’s available features and settings, which the configuration application can use to create the configuration template.  The control module can provide the vehicle’s current parameter/attribute values of those features and setting … user’s driving pattern, user’s configuration pattern …; see also pars. 0037-0039 and claims 11-12];
transmitting, by the update server and in response to receiving the notification and the first message, a second message indicating the one or more vehicle state conditions and the notification that the software update has been downloaded to the mobile computing device [Esler, pars. 0026, 0033, 0035 wherein the user client is a portable device; the user can start the configuration process of his vehicle on his office computer (mobile device)];
receiving, by the update server, an instruction from the mobile computing device to initiate the software update [Esler, pars. 0045-0046]; 
transmitting, by the update server, the instruction to the over-the-air updater device to initiate the software update [Esler, pars. 0045-0046].


transmitting, by the update server, the instruction to the over-the-air updater device to initiate the software update [Lewis, pars. 0002, 0018, 0021-0026].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Esler and Lewis are in the same field of endeavor such as vehicle’s firmware/software update to provide method and system which personalizing setting on vehicle on a user client system using over-the-air updating protocols. 

As to claim 16, Esler and Lewis teach the method of Claim 15, wherein the one or more vehicle state conditions of the first message indicate that the vehicle is not ready for the software update [Esler, pars. 0026, 0034, 0037-0039 and 0046, and claims 11 and 12], and wherein the method further comprises:
receiving a third message indicating one or more updated vehicle state conditions from the over-the-air updater device, wherein the one or more updated vehicle state conditions indicate that the vehicle is ready for the software update [Esler, pars. 0026, 0034, 0037-0039 and 0046, and claims 11 and 12]; and
transmitting a fourth message indicating the one or more updated vehicle state conditions to the mobile computing device [Esler, pars 0026, 0034, 0037-0039 and 0046, and claims 11 and 12];
wherein the instruction from the mobile computing device to initiate the software update is received by the update server after transmitting the fourth message [Esler, par. 0026, 0034, 0037-0039 and 0046, and claims 11 and 12].

As to claim 20, Esler and Lewis teach the method of Claim 15, further comprising:
receiving, by the update server, a fifth message indicating a status of the software update from the over-the-air updater device [Esler, pars. 0026, 0034, 0037-0039 and 0046, and claims 11 and 12]; and
transmitting, by the update server, a sixth message indicating the status of the software update to the mobile computing device [Esler, pars. 0026, 0034, 0037-0039 and 0046, and claims 11 and 12].

As to claim 22, Esler and Lewis teach the over-the-air updater system of claim 21, wherein the one or more vehicle state conditions of the first message indicate that the vehicle is not ready for the software update [Esler, pars. 0034 and 0046].

As to claim 23, Esler and Lewis teach the over-the-air updater system of claim 22, further comprising receiving, by the update server, a third message indicating one or more updated vehicle state conditions from over-the-air updater device, wherein the one or more updated vehicle state conditions indicate that the vehicle is ready for the software update [Esler, pars. 0026, 0034, 0037-0039 and 0046, and claims 11 and 12].

the over-the-air updater system of claim 23, further comprising transmitting, by the update server, a fourth message indicating one or more updated vehicle state conditions to the mobile computing device [Esler, pars. 0026, 0034, 0037-0039 and 0046, and claims 11 and 12].

As to claim 25, Esler and Lewis teach the over-the-air updater system of claim 24, wherein the instruction from the mobile computing device to initiate the software update is received by the update server after transmitting the fourth message [Esler, pars. 0026, 0034, 0037-0039 and 0046, and claims 11 and 12].

As to claim 29, Esler and Lewis teach the over-the-air updater system of claim 21, further comprising transmitting, by the update server, a list of vehicles associated with the user to the mobile computing device, wherein the list of vehicles includes vehicle status information [Esler, par. 0024].

As to claim 30, Esler and Lewis teach the over-the-air updater system of claim 21, further comprising receiving, by the update server, a fifth message indicating a status of the software update from the over-the-air updater device [Esler, pars. 0026, 0033, 0035].

As to claim 31, Esler and Lewis teach the over-the-air updater system of claim 30, further comprising transmitting, by the update server, a sixth message indicating the status of the software update to the mobile computing device [Esler, pars. 0034 and 0046].

the over-the-air updater system of claim 21, further comprising receiving by the update server, a unique identifier of the vehicle [Lewis, par. 0021 wherein VIN number information is the unique identifier of the vehicle] from the mobile computing device [Esler, Fig. 1, user client device].

As to claim 33, Esler and Lewis teach the over-the-air updater system of claim 32, wherein, the instruction to the over-the-air updater device to initiate the software update is transmitted by the server after receiving the unique identifier of the vehicle [Esler, pars. 0035-0036].

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Esler, in view of  Lewis, and further in view of Hideaki Harumoto (US 2015/0347121).

As to claim 34, 
Esler and Lewis teach the over-the-air updater system of claim 33.
Esler and Lewis do not explicitly disclose an image captured comprise a QR code; however, in an analogous art of Communication Apparatus, Electronic Device, Communication Method, and Key for Vehicle, Harumoto teaches: (US 2015/0347121)
wherein receiving, by the update server, the unique identifier of the vehicle comprises receiving an image captured by the mobile computing device, wherein the image comprises one of:
a QR code [Harumoto, par. 0141 wherein before updating the software of the vehicle-mounted apparatus, the owner transcribes the owner ID stored in the vehicle key … the owner ID ; or
a Vehicle Identification Number (VIN).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Esler, Lewis and Harumoto are in the same field of endeavor such as vehicle’s firmware/software update to provide method and system which personalizing setting on vehicle on a user client system via a communication apparatus using QR code. 

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Esler, in view of Lewis, and further in view of Hoffman (US Publication No. 2014/0109075). 

As to claims 17 and 26, 
Lewis and Esler teach the method of Claim 15.
Lewis and Esler do not explicitly disclose HMI device of the vehicle has been actuated for at least a threshold amount of time; however, in an analogous art of Module Updating Device, Hoffman teaches:
wherein the one or more vehicle state conditions include whether a human-computer interface (HMI) device of the vehicle has been actuated for at least a threshold amount of time [Hoffman, par. 0038 and claims 4 and 20 wherein the process may include addition instructions being generate to actuate the relay and/or to interact with a vehicle occupant using the HMI; the threshold based at least in part on the update time, including determining the .
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Esler, Lewis and Hoffman are in the same field of endeavor such as firmware/software update to provide method and system which providing a technology for a technology for automate over-the-air vehicle systems updating using an HMI device.

Claims 18-19 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Esler, in view of Lewis and further in view of Ahmed et al. (US Publication No. 2015/0133108).

As to claim 18, 
Esler and Lewis teach the method of Claim 15.
Esler and Lewis do not explicitly disclose receiving user credentials and authenticating the user based on the user credentials; however, in an analogous art of Remotely Controlling a Vehicle Telematics Unit, Ahmed teaches:
receiving, by the update server, user credentials from the mobile computing device for authenticating a user of the mobile computing device [Ahmed, par. 0071 wherein the mobile device may have a software application that enables a VRU command to be sent to a call center and thereafter resent to the telematics unit … the updated credential data may be provided to the telematics unit and there stored]; and
authenticating, by the update server, the user based on the user credentials [Ahmed, par. 0071].


As to claim 19, Esler, Lewis and Ahmed teach the method of Claim 18, further comprising transmitting, by the update server, a list of vehicles associated with the user to the mobile computing device, wherein the list of vehicles includes vehicle status information [Esler, par. 0024].

As to claim 27, 
Esler and Lewis teach the method of Claim 21.
Esler and Lewis do not explicitly disclose receiving user credentials and authenticating the user based on the user credentials; however, in an analogous art of Remotely Controlling a Vehicle Telematics Unit, Ahmed teaches:
receiving, by the update server, user credentials from the mobile computing device for authenticating a user of the mobile computing device [Ahmed, par. 0071 wherein the mobile device may have a software application that enables a VRU command to be sent to a call center and thereafter resent to the telematics unit … the updated credential data may be provided to the telematics unit and there stored].

the over-the-air updater system of claim 27, further comprising authenticating, by the update server, the user based on the user credentials [Ahmed, par. 0071].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TINA HUYNH/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199